Citation Nr: 0426115	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-08 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected gastritis.

2.  Entitlement to an increased disability evaluation for 
chronic active gastritis with intermittent bile reflux, 
status post hemigastrectomy and billroth II, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:  Virginia W. Brown, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO in New Orleans, 
Louisiana.

During his Traval Board hearing in May 2004, the veteran 
raised the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for failure of VA to timely 
diagnosis a heart attack, resulting in additional damage to 
the heart.  As this issue is not currently in appellate 
status it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeals at issue here.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to either issue on appeal.  The Board acknowledges 
that the December 2002 and October 2003 supplemental 
statements of the case mention the enactment of the VCAA, and 
the RO issued several letters briefly mentioning VCAA.  
However, there is no communication from the RO to the veteran 
specifically addressing the evidence needed to substantiate 
the claim and the respective duties of the parties to secure 
or submit evidence with particular respect to the issues of 
entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected gastritis and 
entitlement to an increased disability evaluation for chronic 
active gastritis, currently on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

With respect to the veteran's claims for service connection 
for a heart disorder, claimed as secondary to service-
connected gastritis, he testified at his May 2004, Travel 
Board hearing that he was treated by various private doctors, 
including Dr. Immanuel in Oakdale, Louisiana, in April 2004 
and Dr. Katz located at Cabrini Hospital in Alexandria, 
Louisiana, in April 2004.  The RO should attempt to obtain 
private medical records from both doctors dated 2000 to the 
present.

A review of the veteran's claims file reveals numerous 
conflicting medical opinions regarding the relationship 
between the veteran's service-connected gastrointestinal 
disorder and his heart disorder.  The veteran has not been 
afforded a comprehensive VA medical examination since the 
disability rating for his gastrointestinal problems was 
raised to 60 percent.  Given the severity of the veteran's 
service-connected gastrointestinal disorder, a remand is 
necessary in order to obtain a current medical opinion as to 
whether there is a correlation between the veteran's service-
connected gastrointestinal disorder and his heart disorder.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
as to whether it is at least as likely as not the veteran's 
current gastrointestinal disorder, caused or aggravated his 
current heart disorder.  The examiner should also provide an 
opinion as to whether it is at least as likely as not the 
veteran's heart disorder was due to, originated in, or was 
exacerbated by his active military service.  

Finally, during the course of the May 2004 hearing, the 
veteran indicated that he was appearing pro se because his 
attorney failed to appear to represent him during that 
hearing.  He wanted it stated on the record that he 
considered her fired.  The status of his attorney in this 
case needs to be clarified.
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO contact the veteran and obtain 
the names and addresses of all medical 
care providers, VA or non-VA who have 
treated the veteran for his claimed 
disorders and which have not already been 
made a part of the record.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder, including records from;
a)  Dr. Immanuel, located in Oakdale, 
Louisiana, dated 2000 to the present; 
and
b)  Dr. Katz, located at Cabrini 
Hospital in Alexandria, Louisiana, dated 
2000 to the present; 

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records in order to provide his the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be contacted and 
asked to clarify the status of his 
representation by Ms. Brown.  He should 
also be informed of other sources of 
representation.

4.  The RO should schedule the veteran 
for a VA cardiovascular examination.  
The RO should arrange for the veteran's 
claims file, to include his service 
medical records, to be reviewed by the 
examining physician.  All indicated 
testing should be accomplished.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including the service medical 
records, and is provided a complete 
copy of this REMAND.  A notation to the 
effect that this record review took 
place should be included in the 
examiner's report.  

Cardiovascular Examination
The physician should offer an opinion 
as to whether it is at least as likely 
as not the veteran's current service-
connected gastrointestinal disorder 
caused his cardiovascular disorder; or, 
if the heart disease evolved separately 
from the gastrointestinal disorder, do 
the gastrointestinal problems aggravate 
his current heart disorder?  The 
examiner should also offer an opinion 
as to, whether it is at least as likely 
as not the veteran's heart disorder was 
due to, originated in, or was 
exacerbated by his active military 
service.  The rationale underlying each 
opinion expressed and conclusion 
reached, citing, if necessary, to 
specific evidence in the record, must 
be noted in the medical report, which 
is to be associated with the other 
evidence on file in the veteran's 
claims folder.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



